Title: From Benjamin Franklin to Robert R. Livingston, 30 March 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, March 30th. 1782.
In mine of the 9th Inst. I acknowledg’d the receipt of yours of Jany. 7. & I have not since received any of later Date.
The Newspapers which I send you by this Conveyance will acquaint you with what has since my last passed in Parliament. You will there see a Copy of the Bill brought in by the Attorney Genl: for impowering the King to make Peace with the Colonies. They still seem to flatter themselves with the Idea of dividing us; and rather than name the Congress, they impower him generally to treat with any Body or Bodies of Men, or any Person or Persons &ca. They are here likewise endeavouring to get us to treat separately from France, at the same time they are tempting France to treat separately from us, equally without the least Chance of Success. I have been drawn into a Correspondence on this Subject which you shall have with my next. I send you a Letter of Mr Adams’s just received which shews also that they are weary of the War, and would get out of it if they knew how. They had not then received the certain News of the loss of St Christophers; which will probably render them still more disposed to Peace.— I see that a Bill is also passing thro the House of Commons for the Exchange of American Prisoners, the Purport of which I do not yet know.
In my last I promised to be more particular with respect to the Points you mentioned as proper to be insisted on in the Treaty of Peace. My Ideas on those Points are I assure you full as strong as yours. I did intend to have given you my Reasons for some Addition, and if the Treaty were to be held on your side the Water, I would do it; otherwise it seems on second Thought, to be unnecessary, and if my Letter should be intercepted may be inconvenient. Be assured I shall not willingly give up any important Right or Interest of our Country, and unless this Campaign should afford our Enemies some considerable Advantage, I hope more may be obtained than is yet expected.
I have purchased for you all the Books you desired, except four which we have sent for to England. I shall request our excellent Friend the Marquis de la Fayette, to take them under his Care, and I hope they will get safe to hand.— The others shall follow by the first Opportunity after I receive them.
Our Affairs go on generally well in Europe. Holland has been slow, Spain slower, but Time will I hope smooth away all Difficulties. Let us keep up not only our Courage but our Vigilance, and not be laid asleep by the pretended Half Peace the English make with us without asking our Consent. We cannot be safe while they keep Armies in our Country.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
His Exy. Robt. R. Livingston Esqre.
